DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed 08/16/2021, is acknowledged.  
Claims 188 and 190-220 are pending in this action.  Claim 189 has been cancelled.  Claim 1-187 have been cancelled previously.  Claims 188, 190-193, 199-203, 208-209 have been amended.  New claims 218-220 have been added.  No new matter was added. Claims 188 and 190-220 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a continuation of U.S. Patent Application No. 16/646,866, filed March 12, 2020, which is a 371 of PCT/US2018/051579, filed September 18, 2018, 

Terminal Disclaimer
The terminal disclaimer, filed on 03/11/2021, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on pending reference application No. 17/074,278 now issued as US 11,026,939, has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Information Disclosure Statement
The information disclosure statement, filed 08/16/2021, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Justin Sears on 09/21/2021.  The application has been amended as follows: 
In claims 210 and 214 delete “administering” and substitute therefor ---orally administering---.  
In claims 218, 219, 220 delete “granules” and substitute therefor ---granules, wherein the granules comprise the ditosylate salt---. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggest the claimed invention as solid pharmaceutical compositions comprising a ditosylate salt of (S)-2-amino-3-methyl-butyric acid (2R,3R,11bR)-3-isobutyl-9,10-dimethoxy-1,3,4,6,7,11b-hexahydro-2H-pyrido[2,1-a]isoquinolin-2-yl ester (i.e., valbenazine ditosylate) as an active agent in combination with claimed compounds in claimed amounts.  Applicant teaches that said solid compositions (i) allow a high loading of valbenazine ditosylate (i.e., at least 30 wt% of the solid pharmaceutical composition); and (ii) can be used for making small capsules that are suitable for oral administration and allow minimizing the difficulty of swallowing said capsules by the patient having neurological and psychiatric diseases and disorders such as hyperkinetic movement disorders, schizophrenia, and mood disorders.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 188 and 190-220 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615